DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment to the abstract, drawings, and claims filed on 20 January 2022 is acknowledged. Claims 1, 8, and 12-14 are amended; claims 7, 9, and 10 are cancelled; and claim 23 is newly added. Claims 1-6, 8, and 11-23 are pending; claims 15-22 are withdrawn; and claims 1-6, 8, 11-14, and 23 are presented for examination on the merits. 
In response to the amendment filed on 20 January 2022, the objection to the drawings is withdrawn; the objection to the abstract is withdrawn; the objection to the claims is withdrawn; and the rejections over the prior art are partially modified and partially withdrawn. Claims 4, 13, 14, and 23 are drawn to allowable subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver (US 9,103,791, IDS; previously relied upon) in view of Beacham (US 2010/0279314; previously relied upon), Gee (US 6,162,931; previously relied upon), and Hirose (WO 2017/122799; refer to English equivalent US 2019/0094248; previously relied upon).
Regarding claims 1-3, 5, 6, 8, 11 and 12, Weaver discloses the compound of Example 1 (Thallos) and FluoZin-2, AM (col. 10) as fluorescent indicators to measure thallium influx or efflux through an ion channel (abstract):

    PNG
    media_image1.png
    417
    472
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    411
    468
    media_image2.png
    Greyscale

Weaver's fluorescent xanthene indicators differ from the claimed compounds by comprising an OAc moiety rather than an NR2R3 moiety (see upper right of formula). In other words, Weaver discloses fluorescein indicators rather than rhodol indicators.
In the analogous art of fluorescent indicators to measure thallium influx or efflux through an ion channel (abstract), Beacham teaches that the thallium indicator is a rhodol derivative ([0050]), such as a fluorinated rhodol ([0100]). Beacham further teaches that exemplary fluorinated rhodol compounds include those described in Gee (US 6,162,931) ([0050]), which is incorporated by reference into the disclosure of Beacham ([0149]).
Gee discloses rhodol dyes having a 5-membered spirolactone (col. 2, lines 14-37; col. 7, lines 37-38 and 50-57) that are well retained in cells (col. 10, lines 3-7). For Gee's rhodol embodiments, A = NR8R9, which corresponds to the claimed NR2R3 moiety in formula (I). Gee teaches that the amine substituents R8 and R9 are independently an alkyl having 1-6 carbons (col. 6, lines 35-36) and therefore teaches both R8 and R9 being an alkyl having one carbon, which is methyl, or NR2R3 being N(CH3)2.
Gee teaches that for the embodiment of rhodols, the aromatic R5 substituent is preferably F (col. 9, line 34), which is consistent with Weaver's FluoZin-2, AM, the teaching by Beacham that exemplary fluorinated rhodol compounds include those described in Gee, and the scope of formula (I), which permits RA and RB to be halogen.
In view of the teaching by Beacham that rhodol derivatives can be used as thallium indicators, and in view of the teaching by Beacham that exemplary rhodol derivatives are described in Gee, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the fluorinated fluorescein indicators of Weaver to replace one OAc moiety with the NR8R9 moiety of Gee, thereby providing the claimed fluorinated rhodol indicator.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02). 
The rhodol indicator that results from modifying Weaver's fluorescein indicators by replacing one OAc moiety with the NR8R9 moiety of Gee's rhodol dyes has reasonable expectation of success for use as a thallium indicator because Beacham teaches that rhodol derivatives can be used as thallium indicators. The ability of one of ordinary skill in the art to achieve this modification also has reasonable expectation of success in view of the prior art of Hirose. Hirose discloses a synthesis route to a rhodol derivative (Compound 14; Example 1, pages 6-8) that is structurally very close to the claimed rhodol of formula I (differing only in R4 and the substitution of a 4 membered heterocycle formed by R2 and R3 together with the N atom to which they are attached). In view of the synthesis route disclosed by the prior art of Hirose, preparation of the claimed compound of Weaver in view of Beacham and Gee has a reasonable expectation of success.


Allowable Subject Matter
Claims 4, 13, 14, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the (non-redundant) limitations of the base claim and any intervening claims.
The closest prior art is Weaver in view of Beacham, Gee, and Hirose, as set forth above.
While the Weaver in view of Beacham teaches a thallium indicator that is a rhodol derivative, the prior art of record does not specifically disclose the compounds of claims 4, 13, 14, and 23, with the claimed scope of -NR2R3. While independent claim 1 permits halogen substitution from variable groups including RA and RB, this is precluded by claims 4, 13, 14, and 23.
Beacham teaches that the thallium indicator is a rhodol derivative ([0050]), such as a fluorinated rhodol ([0100]). Beacham further teaches that exemplary fluorinated rhodol compounds include those described in Gee (US 6,162,931) ([0050]). Gee is directed to the disclosure of fluoresceins and rhodols that are directly substituted on one or more aromatic carbons by fluorine (abstract). Gee teaches that for the embodiment of rhodols, the aromatic R5 substituent is preferably F (col. 9, line 34). Gee further teaches that fluorinated dyes possess greater photostability relative to non-fluorinated analogs (col. 10, lines 12-13). Accordingly, Gee teaches away from the non-fluorinated analogs.
Hirose discloses a fluorescent probe for calcium ion detection that is a rhodol derivative (Compound 14; Example 1, pages 6-8) that is differs from the rhodol of formula I of claim 1 in R4 and in -NR2R3. Unlike the compounds of claims 4, 13, 14, and 23, Hirose's working example has chlorine substitution of two rhodol aromatic carbons. While Hirose teaches that R2 and R3 can be hydrogen with reference to a broad, generic formula ([0010]), Hirose, either alone or in combination with the other prior art of record, does not specifically disclose or suggest the combination of features of the compounds of claims 4, 13, 14, and 23.

Response to Arguments
Applicant's arguments filed on 20 January 2022 have been considered and are moot in view of the new grounds of rejection. 
If Applicant chooses to amend claim 1 to recite limitation(s) from the allowable claims, then Applicant's representative is encouraged to contact the examiner regarding the status of the withdrawn claims. 
It is noted that the previous grounds of rejection of claim 14 under 35 USC 103 regarding compounds 8l and 8m have been reconsidered for the reasons set forth above in the Allowable Subject Matter Section. According, the last two compounds of original claim 14 can be restored. However, compound 8a (the first compound of original claim 14) is obvious over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797